Tbe respondent moved for a rehearing.
In support of tbe motion there was a brief by Sturdevant & Farr.
*241Briefs upon the motion were also filed by the Attorney Generalj by Quarles, Spence & Quarles, amici curiae, with J. F. Dodge and I. A. Fish, of counsel; by Orownhart & Wylie, amici curiae, in behalf of the Wisconsin Federation of Labor, the Consumers’ League, and the Wisconsin Pea Can-ners’ Association; by James T. Drought, amicus cwioe, counsel for the Shoe Manufacturers Association of Milwaukee; and by Lawrence A. Oliuell and Bernard V. Brady, amici curiae, counsel for the Wisconsin State Laundrymen’s Association.
The following opinion was filed November 14, 1916:
BoseNberry, J.
Since the opinion in this case was filed the matter has been fully reargued by brief, and upon further study and reflection we are of the opinion that the statute may properly be construed as laying down the general rule that'women shall not be permitted to work in any place for such a period of time as shall be prejudicial to their health and authorizing the industrial commission upon investigation to determine as a fact what class or classes of employment are dangerous or prejudicial to the life, health, safety, or welfare of females, and to determine as a fact how long females may be engaged in the several classes of employment reasonably without danger or prejudice to the life, health, safety, or welfare of such females, and to establish by ^general orders such classification and the time which females may labor therein, so found; and we are of the opinion that as so construed and to that extent the law should be upheld, for the reason that
“The authority thus conferred invests the commission with no arbitrary and uncontrolled discretion, but directs them to ascertain the facts and to apply the rules of law thereto under the prescribed terms and conditions. Such action is not legislative in character, but is the performance of an executive and ministerial duty within the regulations provided in the .act.” State ex rel. Buell v. Frear, 146 Wis. 291, 305, 306, 131 N. W. 832.
*242So much of our former opinion as is inconsistent with the-views here expressed is withdrawn. We shall not attempt at this time to mark the boundaries of the commission’s authority under the act as here construed, no order of the commission being before us in this action, but determination of that matter will be postponed until the action of the commission, is in some way directly called in question. The modification of our views results in no modification of the mandate.
By the Gowt. — The motion for a rehearing is denied, without costs.
Eschweiler, J., took no part.